

Exhibit 10.48
SEMTECH CORPORATION
CHIEF EXECUTIVE OFFICER BONUS PLAN
ARTICLE I
PURPOSE OF THE PLAN
This Plan is established to provide a further incentive to the Chief Executive
Officer (the “CEO”) of Semtech Corporation (the “Company”) to promote the
success of the Company by providing an opportunity to receive additional
compensation for beyond normal expected performance measured against corporate
goals. The Plan is intended to achieve the following:
 
1.
Stimulate the CEO to work to meet objectives consistent with enhancing the
Company’s shareholder value.

 
2.
Facilitate the Company’s ability to attract, retain, and motivate the CEO.

 
3.
Help ensure that the CEO is held accountable, and appropriately rewarded, for
both organizational and individual performance.

ARTICLE II
DEFINITIONS
 
1.
ANNUAL SALARY — The regular annualized rate of base salary of the CEO at the
time of calculation of the incentive award payment, but excluding any incentive
compensation, commissions, over-time payments, option exercise income, the value
of restricted stock vesting, retroactive payments not affecting the base salary
or applicable to the current year, and any other payments of compensation of any
kind.

 
2.
BOARD — The Board of Directors of the Company.

 
3.
APPROVED BUSINESS PLAN — The Company’s Annual Business Plan.

 
4.
COMMITTEE — The Compensation Committee of the Board of Directors as from time to
time appointed or constituted by the Board of Directors.

 
5.
COMPANY — Semtech Corporation and those subsidiaries of which it owns directly
or indirectly 50% or more of the voting stock or other equity interests.

 
6.
OPERATING INCOME – Operating income of the Company for the fiscal year as
calculated under GAAP, with such adjustments (i) to take into account or
disregard any items or events that the Committee determines in its discretion to
be non-recurring or extraordinary and (ii) as the Committee determines to be
necessary to best reflect the operating income from ordinary business
operations.

 
7.
PLAN — This Semtech Corporation CEO Bonus Plan.

 



--------------------------------------------------------------------------------



8.
PLAN YEAR — The Company’s fiscal year which ends on the last Sunday of January
of each year.

ARTICLE III
ELIGIBILITY FOR PARTICIPATION
The Company’s Chief Executive Officer is the only person eligible to participate
in this Plan.


 
ARTICLE IV
INCENTIVE COMPENSATION PAYMENTS
 
1.
CALCULATION AND AUTHORIZATION OF AWARDS — Any incentive compensation award (an
“Award”) under the Plan shall be calculated, under the supervision of the Chief
Financial Officer, in accordance with the formula and procedures set forth in
Exhibit A hereto and will be recommended to the Committee for its consideration.
No Award is payable for any Plan Year unless and until the Committee authorizes
the Award.

 
2.
INCENTIVE COMPENSATION FACTORS – Awards under this Plan shall be based on the
Company Performance Factors and the Individual Performance Factors that are set
forth in the attached Exhibit A.

 
3.
The Committee may change the method for calculating Plan payments at any time
prior to the end of a Plan Year.

 
4.
METHOD AND TIME OF PAYMENT

 
 
A.
Awards authorized with respect to each Plan Year shall be paid to the CEO in
cash following the close of the Plan Year and within two and one-half months
after the close of the Plan Year. Awards generally shall be made only to the CEO
if he/she is in the employ of the Company on the date of payment or to the
estate of or beneficiaries designated by a CEO if the CEO has died at the time
of the scheduled payment of any award.

 
 
B.
In addition, in its sole discretion the Committee may authorize an award to the
CEO if the CEO terminates employment after the close of the Plan Year but before
awards are paid or a pro-rated award to the CEO if the CEO terminates employment
during a Plan Year.

 
 
C.
All Incentive compensation payments shall be made in cash and paid net of any
taxes or other amounts required to be withheld.

 
5.
CLAW-BACK RELATING TO FINANCIAL RESTATEMENT – Each Award to the CEO pursuant to
the Plan shall be subject to the right of the Company to recover the payment
(and reasonable interest thereon) in the event that the Committee determines in
good faith that any fraud or misconduct by the CEO has caused or partially
caused the need for a material restatement of the Company’s financial statements
for the Plan Year to which the Plan payment relates. The Committee’s decision
regarding whether the CEO has forfeited awards is final and binding in the
absence of demonstrable fraud or bad faith on the part of the Committee in
making such a decision.

 
6.
RIGHTS OF PARTICIPANTS

 



--------------------------------------------------------------------------------



 
A.
All Awards are subject to the discretion of the Committee. The CEO shall have no
right to require the Committee to authorize Award under the Plan. Even though
the CEO’s performance may be assessed periodically during the Plan Year and/or
the progress of Operating Income, Revenue performance or performance relative to
peers may be tracked, all Awards are subject to calculation as set forth in
Exhibit A and the discretion of the Committee. The mere existence of periodic
assessments or tracking does not give the CEO any basis for claiming any
incentive compensation under this Plan on a pro rata basis during the Plan Year
or otherwise.

 
 
B.
Payments properly made under the Plan and distributed to the CEO shall not be
recoverable from the CEO by the Company, except as specifically provided under
Section 5 of this Article V or as otherwise required by applicable law.

 
 
C.
Nothing in this Plan gives the CEO the right to remain in the employ of the
Company. Except to the extent explicitly provided otherwise in a then effective
writing executed by the CEO and the
 
Company, the CEO is an at will employee whose employment may be terminated
without liability at any time for any reason.

ARTICLE V
ADMINISTRATION
The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
of the Plan, to make rules and regulations relating to the Plan, and to
determine any factual question arising in connection with the Plan’s operation
after such investigation or hearing as the Committee may deem appropriate. Any
decision made by the Committee under the provisions of this Article shall be
conclusive and binding on all parties concerned. The Committee may delegate to
the officers or employees of the Company the authority to execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose.
ARTICLE VI
AMENDMENT OR TERMINATION OF PLAN
The Board or the Committee shall have the unilateral right to terminate or amend
this Plan at any time.
ARTICLE VII
EFFECTIVE DATE
This Plan shall be effective beginning with the Company’s 2015 fiscal year.
 


EXHIBIT A
CALCULATION OF CASH BONUS INCENTIVE PROGRAM PAYMENTS
 
A.
AWARD FORMULA

 
 
1.
It is expected that the business objectives established for this Plan will be
accomplished in accordance with the Company’s Core Values and Code of Conduct.
The CEO’s commitment and adherence to the Company’s values and ethical standards
will be considered in determining awards under this Plan.

 



--------------------------------------------------------------------------------



 
2.
The CEO’s “Target Award” for a Plan Year is determined by multiplying the Annual
Salary by the applicable “Target Level” (as determined pursuant to Section B
below). The actual amount of an Award payable with respect to a Plan Year shall
be as determined in Section A.3 below. However, anything in the Plan to the
contrary notwithstanding, in no event shall any Award exceed 200% of the Annual
Salary for any given Plan Year.

 
 
3.
Subject to any discretionary adjustments made pursuant to the Plan and to any
limitations contained in the Plan and this Exhibit A, the actual Award amount
payable to the CEO for any Plan Year pursuant to the terms of this Plan shall be
calculated by multiplying the CEO’s Target Award by the sum of

 
 
a.
35% of the Operating Income Performance Factor determined in accordance with
Section C and the table in the Operating Income Appendix adopted by the
Committee for the applicable Plan Year (with pro rata adjustments being made for
whole percentage increments between the levels stated in the table);

 
 
b.
25% of the Revenue Performance Factor determined in accordance with Section D
below;

 
 
c.
20% of the Performance Relative to Peers Factor determined in accordance with
Section E below; and

 
 
d.
20% of the Individual Performance Factor as defined in Section F below.

 
 
4.
In the event the Target Level changes during the Plan Year, the Award
recommended to the Committee will be based on the Target Level in effect when
the calculation is made.

 
B.
TARGET LEVEL

The Target Level shall be set by the Committee at its first regularly scheduled
quarterly meeting for the Fiscal Year, subject to change during the Plan Year at
the Committee’s discretion. The CEO’s Target Level for a Plan Year is set forth
in the Target Level Appendix established by the Committee for that Plan Year.
 
C.
OPERATING INCOME

After the end of the Plan Year, the Operating Income for the Plan Year, as
determined by the Committee, shall be compared against the fiscal year plan
targets, and used to determine the Operating Income Performance Factor level to
be used pursuant to the table set forth in the Operating Income Appendix
established for that Plan Year. Pro rata adjustments will be made for whole
percentage increments between the levels stated in the table.
 
D.
REVENUE PERFORMANCE FACTOR

The Revenue Performance Factor for the Plan Year shall be calculated as follows:
 
Revenue Performance Factor = 100% X (Net Revenue – Prior FY Net Revenue) / (ABP
Net Revenue – Prior FY Net Revenue)
For purposes of the above equation, the following definitions apply:
“Net Revenue” means the Company’s Net Revenue for the applicable Plan Year, as
determined by the Committee;



--------------------------------------------------------------------------------



“Prior FY Net Revenue” means the Company’s Net Revenue for the fiscal year prior
to the applicable Plan Year, as determined by the Committee; and
“ABP Net Revenue” means the Company’s projected Net Revenue for the applicable
Plan Year as set forth in the Approved Business Plan for the applicable Plan
Year.
However, the Revenue Performance Factor shall be subject to a maximum of 200%.
 
E.
PERFORMANCE RELATIVE TO PEERS FACTOR

The Performance Relative to Peers Factor will be based on the Company’s Revenue
Growth and Earnings Per Share Growth, each performance measure is calculated as
a percentage growth ,each as determined by the Committee, relative to that of a
pre-determined list of peer companies (the “Peer Group”), to be specified at the
beginning of each Plan Year, and set forth in the Peer Group Appendix for the
applicable Plan Year provided however, that the Committee shall not consider the
performance of Peer Group members with negative earnings, even if they have
positive Earnings Per Share.
The Performance Relative to Peers Factor will be determined according to the
table provided in the Peer Group Appendix.
 
F.
INDIVIDUAL PERFORMANCE FACTOR

After the end of each fiscal year, the CEO’s performance will be assessed by the
Board (or the Committee to the extent the Board delegates such responsibility to
the Committee), based on such factors as the Board (or Committee) may determine
to be appropriate (which may include, without limitation, leadership and
contribution to the Company). The performance assessment will be considered by
the Committee in determining the Individual Performance Factor, which shall be
subject to a maximum of 200%.
 
SEMTECH CORPORATION
CEO BONUS PLAN
APPENDICES
 
A.
OPERATING INCOME APPENDIX FOR FISCAL YEAR 2015

Adopted by the Compensation Committee on February 25, 2014
 
FY 2015 Plan
Achievement
 
Operating
Income
Performance
Factor
85%
 
  50%
95%
 
  70%
100%
 
100%
120%
 
140%
130%
 
150%
150% or above
 
200%

For purposes of this Appendix, Operating Income for each fiscal year is as
determined by the Committee in accordance with Exhibit A of the Plan.
 



--------------------------------------------------------------------------------



B.
TARGET LEVEL APPENDIX

For Fiscal Year 2015, the CEO’s Target Level is 125% of the CEO’s annual base
salary.
 
C.
PEER GROUP APPENDIX FOR FISCAL YEAR 2015

The Peer Group for Fiscal Year 2015 shall be the following companies:
Monolithic Power Systems. (MPWR)
Linear Technology Corp. (LLTC)
Intersil Corp. (ISIL)
Maxim Integrated Products Inc. (MXIM)
Ixys Corp (IXYS)
Microsemi Corp. (MSCC)
Fairchild. ( FCS )
On Semiconductor. ( ONNN)
Texas Instruments. (TXN)
Integrated Device Technology ( IDTI)
 
The Performance Relative to Peers Factor for Fiscal Year 2015 will be determined
according to the following table:
 
 
 
 
 
 
 
 
 
 
Company Revenue Growth
Ranking, Relative to Peer
Group
 
 
 
Company Earnings Per Share
Growth Ranking, Relative to Peer
Group
 
 
 
Performance Relative to
Peers Factor
Below 50th percentile
 
 
 
Below 50th percentile
 
 
 
    0%
 
 
 
 
 
Below 50th percentile
 
 
 
At or above 50th percentile
 
 
 
  50%
 
 
 
 
 
At or above 50th percentile
 
 
 
Below 50th percentile
 
 
 
  50%
 
 
 
 
 
At or above 50th percentile,
but less than 75th percentile
 
 
 
At or above 50th percentile, but less
than  75th percentile
 
 
 
100%
 
 
 
 
 
At or above 75th percentile
 
 
 
At or above 50th percentile, but less
than 75th percentile
 
 
 
150%
 
 
 
 
 
At or above 50th percentile,
but less than 75th percentile
 
 
 
At or above 75th percentile
 
 
 
150%
 
 
 
 
 
At or above 75th percentile
 
 
 
At or above 75th percentile
 
 
 
200%

 



